 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3

 4   United States of America,

 5                  Plaintiff,                            Case No. 3:97-CR-077-RCJ-VPC-3

 6   vs.                                                                ORDER

 7   Juan Garcia-Ochoa,

 8                  Defendant.

 9

10          A document requesting a court order must be styled as a motion, not a letter. See FED. R.

11   CIV. P. 7; LR IA 10-1. Letters to a judge will be disregarded. Therefore, the Letters dated March

12   15, 2019 (ECF No. 210), April 15, 2019 (ECF No. 211), and April 23, 2019 (ECF No. 212) will

13   be stricken from the record.

14                                           CONCLUSION

15          IT IS HEREBY ORDERED that the Letters dated March 15, 2019 (ECF No. 210), April

16   15, 2019 (ECF No. 211), and April 23, 2019 (ECF No. 212) be stricken from the record.

17          IT IS SO ORDERED.

18   Dated this 6th day of September 2019.

19

20                                               _____________________________________
                                                           ROBERT C. JONES
21                                                      United States District Judge

22

23

24

                                                 1 of 1
